DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 06/04/2022, with respect to Zhu have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claims 20-39 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 29-32 and 37, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 18 of U.S. Patent No. 10,482,091. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace terms that are equivalent in meaning, omits/replaces limitations which are describes in dependent form, or merely recites a subset of limitations compared to the other, which does not change the scope of the invention.
Instant Application 16/681992
U.S. Patent No. 10,482,091
Claims 20, 29 and 37 recite:
receiving, at a computing device, a request for image content; 
searching, via the computing device, a database of images and identifying a set of candidate images that corresponds to the requested image content; 


analyzing, via the computing device, each candidate image, and based on said analysis, determining characteristics of each candidate image; analyzing, via the computing device, each candidate image's characteristics, and based on said analysis, determining a quality value and relevance value for each candidate image; (see also claim 21, generating a feature vector for each candidate image based on said determined characteristics, wherein said determination of said quality value and relevance value for each candidate image is based on said candidate images' feature vector.)
compiling, via the computing device, a score for each candidate image based on said quality value and relevance value; 
see also claim 22, determining said quality value and relevance value for each candidate image is performed by applying a ranking function defined by a logistic loss function and pair-wise function to each candidate image.
Claim 23, said logistic loss function and said pair-wise function are applied simultaneously to said set of candidate images













ranking, via the computing device, the set of candidate images based on each of their scores; 


and communicating, via the computing device over the network, a search result to a user in response to said request for image content, said search result comprising said ranked set of candidate images.
Claims 1, 12 and 18 recite:
receiving, at a computing device, a request for image content; 
identifying, via the computing device, a set of candidate images, said identifying comprising searching a database of images and
identifying images that correspond to the requested image content;
translating, via the computing device using vector analysis software, each identified candidate image into a feature vector, said feature vector comprising information associated with features of each candidate image; 










applying, via the computing device, a ranking function to each feature vector, said application comprising calculating a score for each candidate image based on the ranking function being applied to the feature vector of each candidate image, said ranking function comprising a combined logistic loss function and pair-wise loss function, said application of the ranking function further comprising simultaneously determining a quality value and relevance value for each candidate image via the combined logistic loss function and pair-wise function of the ranking function; 
determining, via the computing device, query-image pairs based on the received request and the identified candidate images, each query-image pair comprising information associated with the received request and an individual candidate image from the set of candidate images; 
assigning, via the computing device, said calculated score for a candidate image to its respective query-image pair; 
ranking, via the computing device, the set of candidate images based on the scores of the applied ranking function, wherein candidate images with higher scores are ranked higher in said set than those with lower scores; and communicating, via the computing device over the network, a search result to a user in response to said request for image content, said search result comprising said ranked set of candidate images.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 21, 27, 29, 30, 36-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over B Doiu (US 20150161178 A1) in view of Zhu et al. (US 20170255647 A1).
Regarding claim 20, B Doiu discloses:
a method comprising: receiving, at a computing device, a request for image content, at least by (paragraph [0049] which describes receiving query image (e.g. “receiving a request for image content”))
searching, via the computing device, a database of images and identifying a set of candidate images that corresponds to the requested image content, at least by (paragraph [0049] which describes searching the indexed corpus (e.g. database of images) for relevant images (e.g. “candidate images”))
analyzing, via the computing device, each candidate image, and based on said analysis, determining characteristics of each candidate image, at least by (paragraph [0049, 0089-0090] describes feature vectors for each of the searched images, such feature vectors are the determined characteristics of each candidate image)
analyzing, via the computing device, each candidate image's characteristics, and based on said analysis, determining a quality value and relevance value for each candidate image, at least by (paragraph [0049] which describes identifying relevant images based on a combination of factors including similarity between query image and the relevant images in terms of selected image features (e.g. relevance value) and relative quality of the images, user-feedback towards the images in previous searches (e.g. quality value)
compiling, via the computing device, a score for each candidate image based on said quality value and relevance value, ranking, via the computing device, the set of candidate images based on each of their scores, (paragraph [0057, 0107] describes ranking merged results based on query dependent information which includes similarity score (e.g. relevance value) and query independent information which includes quality score (e.g. quality value), the compiled score and ranking can be interpreted as each respective final ranking of each result image)
and communicating, via the computing device over the network, a search result to a user in response to said request for image content, said search result comprising said ranked set of candidate images, at least by (paragraph [0057-0058, 0096] which describes the final ranked list being returned to the client)
Also regarding idea related to compiling a score for each candidate based on multiple values and ranking the candidate based on their score, Examiner respectfully submits that known mathematical practice such as averaging, summations, or more complex functions can “compile” such values for a particular score.  Further Zhu, in paragraph [0084] and Fig. 14, describes an Overall score which compiles at least four values, matching quality, click-through, image quality, image style, for each particular content item and each are ranked based on the overall score.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Zhu into the teaching of B Doiu because one of the ordinary skill in the art would have been motivated to use known mathematical practices to provide an overall score that represents multiple values such as similarity and quality score for ranking purposes as shown in Zhu.
As per claim 21, claim 20 is incorporated and B Doiu further discloses:
further comprising: generating a feature vector for each candidate image based on said determined characteristics, wherein said determination of said quality value and relevance value for each candidate image is based on said candidate images' feature vector, at least by (paragraph [0057] a similarity score based on a measure of similarity between the query image and each result image in terms of one or more image features… a quality score for each result image; where paragraph [0063-0064] desceibes the generation of feature vectors in an image feature space, and furthermore paragraph [0099] further describes how such scores are based the image feature vector)
As per claim 27, claim 20 is incorporated and B Doiu discloses:
further comprising: determining whether said score for each candidate image satisfies a score threshold, wherein said ranked set of images only includes those candidate images that have scores satisfying said score threshold, at least by (paragraph [0079] search method to find the similar images responsive to a query image, or have different search thresholds or ranking factors for the identified result images, paragraph [0085] a list of top-ranked images can be identified)
Claims 29, 30 and 36 recite equivalent claim limitations as claims 20, 21 and 27 above, except that they set forth the claimed invention as non-transitory computer-readable storage medium; Claims 37 and 38 recite equivalent claim limitations as claims 20 and 21above, except that they set forth the claimed invention as non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 

Claims 22-26, 31-35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over B Doiu and Zhu in view of Kuo et al. (US 20130343642 A1).
As per claim 22, claim 20 is incorporated and B Doiu further discloses:
wherein determining said quality value and relevance value for each candidate image is performed by applying a ranking function defined by a logistic loss function and pair-wise function to each candidate image, at least by (paragraph [0081-0082] which describes feature learning techniques that may include logistic loss function and pairwise function to determine relative distances between the hash-values of the images in the hash space have a high probability of resembling the relative distances between the hash values' corresponding image vectors in the multi-dimensional feature space)
Kuo is further introduces to specifically recite loss function and pair-wise function, see paragraph [0055], “pair-wise similarity measurement from a specific feature over a specific region is computed (e.g., semantic color names for the torso regions of two images are compared).” And paragraph [0069] “loss function for boosting”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of B Doiu and Zhu as they relate to improving image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
As per claim 23, claim 22 is incorporated and B Doiu fails to disclose:
wherein said application of said logistic loss function and said pair-wise function are applied simultaneously to said set of candidate images.
But Kuo discloses the above limitation at least by (paragraph [0055, 00667-0072] which describes the application of the loss function for boosting the rank of correct matches than incorrect ones where the rank use pair-wise function to determine the similarity between pairs of images.  As such in the re-identification of a matching image of a person, the loss function for boosting and determined rank are applied at the same time to provide a boosted ranking.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of B Doiu and Zhu as they relate to improving image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
As per claim 24, claim 22 is incorporated and B Doiu fails to disclose:
wherein said ranking function further comprises a gradient boosting algorithm applied to the combined logistic loss function and pair-wise loss function for minimizing loss.
But Kuo discloses the above limitation at least by (paragraph [0055, 00667-0072] which describes the application of the loss function for boosting the rank of correct matches than incorrect ones where the rank use pair-wise function to determine the similarity between pairs of images.  As such in the re-identification of a matching image of a person, the loss function for boosting and determined rank are applied at the same time to provide a boosted ranking, for minimizing loss)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of B Doiu and Zhu as they relate to improving image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
As per claim 25, claim 22 is incorporated and B Doiu fails to disclose:
wherein said combined logistic loss function and pair-wise loss function is constructed from labeled training data, wherein said training data is based on image data corresponding to a set of triples {query, document, grade}.
But Kuo et al. discloses the above limitation at least by (paragraph [0078] further describes the variable y denoting the vector of attribute labels and the training data which includes a set of triple, the image pairs (e.g. query and document) and the weight vector associated with the pair (e.g. grade)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of B Doiu and Zhu as they relate to improving image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
As per claim 26, claim 22 is incorporated and B Doiu discloses:
wherein said quality value and relevance values are simultaneously determined via a combination of said logistic loss function and pair-wise function, at least by (paragraph [0049] which describes identifying relevant images based on a combination of factors including similarity between query image and the relevant images in terms of selected image features (e.g. relevance value) and relative quality of the images, user-feedback towards the images in previous searches (e.g. quality value))
And regarding… simultaneously determined via a combination of said logistic loss function and pair-wise function, Kuo further describes in (paragraph [0055, 00667-0072] the application of the loss function for boosting the rank of correct matches than incorrect ones where the rank use pair-wise function to determine the similarity between pairs of images.  As such in the re-identification of a matching image of a person, the loss function for boosting and determined rank are applied at the same time to provide a boosted ranking.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of B Doiu and Zhu as they relate to improving image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
Claims 31, 32, 33, 34 and 35 recite equivalent claim limitations as claims 22, 23, 24, 25 and 26 above, except that they set forth the claimed invention as non-transitory computer-readable storage medium; Claim 39 recite equivalent claim limitations as claim 22 above, except that they set forth the claimed invention as non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/       Primary Examiner, Art Unit 2152
08/16/2022